internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x name of scholarship dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won’t be taxable description of your request also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 your letter indicates that you will operate an educational scholarship program called the x letter catalog number 58263t your scholarship recognizes a high school junior or senior for participation in a program project or activity that benefits conservation preservation restoration or environmental education one scholarship is awarded each year to a student who demonstrates leadership and initiative and will be presented at the recipient’s school awards ceremony the scholarship is not renewable it is a one-time dollar_figure student each year you will not provide educational loans award to be made to a different you will publicize the scholarship on your website distribute a notice to area high school guidance offices publish an announcement in local newspapers and spread word of the scholarship opportunity through science and environmental educators conservationists and naturalists members of the selection committee include your directors environmental professionals civic planners and education professionals from your service area upon a member's retirement from the committee your governance committee recruits and selects candidates for membership based on experience with the mission vision and values of your organization academic experience and knowledge of the your service area selection of scholarship recipients will be made on the basis of the credentials of the applicant including e e e e demonstrated leadership and initiative in promoting conservation preservation restoration or environmental education successful participation in a program project or activity to benefit conservation preservation restoration or environmental education the written recommendation of a teacher or someone familiar with the candidate’s program project or activity a personal interview to determine applicant’s knowledge of the program project or activity motivation character and potential scholarship funds are to be used to support study at an educational_institution described in sec_170 of the code and may be used for tuition books room and board or supplies your employees trustees and committee members and their family members are not eligible to apply you will pay funds directly to the student you will receive a report of the recipient’s courses and grades at the completion of the first academic period you will verify the information provided in the report with the educational_institution you will send each recipient a letter clearly stating the total amount of the scholarship requirements and due dates for the report and requiring the recipient to accept the terms and conditions of the grant letter catalog number 58263t if it is determined that a student has violated the terms of the scholarship or that any part of the scholarship has been used for improper purposes you will take all reasonable and appropriate steps to recover diverted funds or insure the restoration of diverted funds you will maintain all records relating to individual scholarships including information obtained to evaluate all scholarship grantees identify whether a scholarship grantee is a disqualified_person establish the amount and purposes of each scholarship grant and establish that you undertook the supervision and investigation of scholarship grants previously described you will retain all records relating to individual scholarships including information obtained to evaluate scholarship applicants who did not receive a scholarship it is your policy to retain all documentation regarding any application_for a grant or scholarship basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a scholarship grant to an individual for travel study or other similar purposes however a scholarship grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the scholarship grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the scholarship grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the scholarship grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the scholarship program described above this approval will apply to succeeding scholarship grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58263t e e e you cannot award scholarship grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award scholarship grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your scholarship grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
